Citation Nr: 1622825	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-14 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for spinal stenosis of the cervical spine (neck disability), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine (back disability), to include as secondary to a service-connected disability was previously on appeal.  However, in an October 2015 rating decision, the RO granted service connection.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The Board remanded this matter in October 2014 for additional development.  The case now has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2009 Veteran's Authorization and Consent to Release Information to the Department of Veterans Affairs, he reported treatment for his back from Kenneth Flint DC at 2331 N. Elm. St., Commerce, Georgia 30529 in 1995; Robert Marshburn at 45 Medical Center Court, Commerce, Georgia 30529; and Dr. Cuff at Athens Orthopedic Associates at 2319 Prince Avenue, Athens Georgia in 2004.  These treatment records are not contained in the claims file.  The AOJ should request these records.  The record does contain one record from Dr. Cuff; however, the treatment record is from October 2009 and the address on the treatment record is a different address than the one provided in the Veteran's July 2009 statement.  

On remand, the Veteran should be provided an opportunity to submit any additional outstanding, pertinent VA or private medical records relating to his claim and lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service neck symptoms.  Then, the AOJ should obtain a VA addendum opinion on whether the Veteran's neck condition is at least as likely as not related to or had its onset in service and whether it is secondary to any other service-connected condition.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his neck condition.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the AOJ should obtain the necessary authorization forms from the Veteran to request treatment records from Kenneth Flint DC at 2331 N. Elm. St., Commerce, Georgia 30529 in 1995; Robert Marshburn at 45 Medical Center Court, Commerce, Georgia 30529; and Dr. Cuff at Athens Orthopedic Associates at 2319 Prince Avenue, Athens Georgia in 2004.  These records should be requested and associated with the Veteran's claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of his neck condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After any additional evidence has been associated with the claims file, send the new evidence and the claims file to the VA examiner who performed the October 2015 VA examination.  The examiner should provide an addendum opinion addressing the new records and any impact they have upon his findings.  If the October 2015 VA examiner is not available, obtain the addendum opinion from another appropriate individual.  The examiner should review the claims file and note such review in the report.  Then, the examiner should opine on the following:

a. whether it is at least as likely as not that any neck disability is etiologically related to or had its onset in service. 

b. whether it is at least as likely as not that any neck disability was caused or aggravated (chronically worsened) by the Veteran's service-connected right ankle disability.

c. whether it is at least as likely as not that any neck disability was caused or aggravated (chronically worsened) by the Veteran's service-connected lumbar spine disc disease with degenerative arthritis.

d. whether it is at least as likely as not that any neck disability was caused or aggravated (chronically worsened) by the aggregate impact of his service-connected disabilities.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




